Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 16 recite that a mixing unit is “coupled” to a separation feed/solvent feed. However, the claims recite that the separation feed is an oilfield emulsion. It is unclear how the mixing unit can be coupled to a liquid. 
Similarly, claims 7-8 and 16 recite the solvent feed is a solvent and it is unclear how the mixing unit can be coupled to a liquid. 
Claim 9 recites a CO-2 mixing unit is coupled to a carbon dioxide feed and it is unclear how a structure can be coupled to carbon dioxide. 
Claim 10 recites the limitation "the CO-2 mixing unit."  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the carbon dioxide feed."  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8, 11, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paspek et al. (US 5,186,817 in IDS).
Regarding clam 1, Paspek teaches a separation system comprising a mixing unit capable of being coupled to a source capable of providing a separation feed/oilfield emulsion and a solvent, and a separation unit fluidically coupled to the mixing unit (Figs. 1-2, C4/L14-57 and C19/L54-C23/L50). 
It is noted that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Further, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). In this case, the structure claimed is a mixing unit capable of having two inlets/feeds and a separation unit coupled to the mixing unit. Paspek teaches the claimed structure and meets the claim limitation. The limitations directed to the type of fluid being treated and the specific reagents used in the apparatus are not given patentable weight. 
Regarding claims 3-8 and 13-15, Paspek teaches the apparatus is capable of treating various emulsion feeds, using various solvents, and recovering/recycling the solvent used after flashing. 
Regarding claim 11, Paspek teaches that a solvent flashing unit is used substantially as claimed (C19/L54-C20/L35).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paspek et al. (US 5,186,817 in IDS) in view of Keeter et al. (US 4,780,201).
Regarding claim 2, Paspek fails to teach the separation system includes a retention pit capable of holding the separation feed. Keeter teaches that before treating a wastewater having oils/fats, providing a retention/collecting pit before treatment is beneficial in order to have a collection point for the fluid to be treated (Fig. 1 and C3/L41-63). As such, one skilled in the art would have found it obvious to provide a collection/retention pit in order to hold the fluid to be treated prior to treatment. 

Claim(s) 9-10, 12 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paspek et al. (US 5,186,817 in IDS) in view of Masetti et al. (US 7,128,169 in IDS).
Regarding claims 9-10 and 12, Paspek teaches that the solvent is added in a counter current manner (Fig. 2). Paspek fails to teach a CO-2 mixing unit capable of contacting the separation feed with carbon dioxide and a carbon dioxide flash tank as claimed. Masetti that in treating an oil filed emulsion/separation feed, a cost effective solvent is carbon dioxide that aids in the separation of solids/aqueous portion from an oily portion and that the carbon dioxide/solvent used can be recovered and recycled (C1/L51-C2/L54). Further, the carbon dioxide would be added in a CO-2 mixing unit and  carbon dioxide flash means (combination of elements 4 6) are provided as claimed (Fig. 1 and C3/L1-38). Therefore, it would have been obvious to provide the CO-2 mixing unit and carbon dioxide flash tank as claimed in order to provide a cost effective solvent for treating the separation feed while aiding in the separation of an oily phase from the water and solids. 
Regarding claim 16, see claims 1 and 9-10 above. 
Regarding claim 17, the specific streams that the separation feed are divided/separated into are not given patentable weight as the specific fluid being treated is an intended use. Modified Paspek is capable of separating a solvent, water and oil stream into the streams as claimed. 
Regarding claim 18, see claim 12 above regarding the carbon dioxide flash tank. It is further noted that Masetti teaches the recovery means for carbon dioxide include a condenser capable of providing liquid carbon dioxide. 
Regarding claim 19, Paspek teaches a solvent flashing means/tank as claimed and Masetti teaches that a condenser is used in order to ensure the solvent is liquid form. 
Regarding claim 20, Paspek teaches that during separation, a solids stream is produced (Figs. 1-2). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777